DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

	The following NON-FINAL Office Action is in response to applicant’s communication filed 03/30/2022 regarding application 16/725,054.

Status of Claim(s)
	Claim(s) 1-20 are currently pending and are rejected as follows

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered and deemed persuasive
	Accordingly, Examiner withdraws the previously applied 101 rejection
Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection have been rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8, 11-12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0121880 A1) in view of Keen (US 2018/0341903 A1)
Claim(s) 1, 15, and 20 –
	Zhang discloses the following limitations:
One or more hardware processors (Zhang: Paragraph 37, "As used herein. "transmission medium" refers to any intangible (e.g., transitory) medium that is capable of communicating (e.g., transmitting) instructions for execution by a machine (e.g., by one or more processors of such a machine), and includes digital or analog communication signals or other intangible media to facilitate communication of such software.")
A storage device storing instructions (Zhang: Paragraph 117, "A "hardware module" is a tangible (e.g., non-transitory) unit capable of performing certain operations and may be configured or arranged in a certain physical manner. In various example embodiments, one or more computer systems (e.g., a standalone computer system, a client computer system, or a server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.")
Accessing data from a plurality of data sources (Zhang: Paragraph 13, "More specifically, the present disclosure relates to methods, systems, and computer program products for determining a skill associated with a job using job postings, a standardization database storing a plurality of standardized job titles, a skills database, and member data.")
Extracting a plurality of technical skills from the accessed data for the individual... (Zhang: Paragraph 21, "The skills database stores a plurality of skills. Each skill in the plurality of skills has an affinity score to a standardized job title. Additionally, the member database stores profile data of the members of the social networking service ... The affinity score is accessed from the skills database. The system can determine a skill frequency associated with the specific skill. The skill frequency can be based on the specific skill being listed on a profile page of members that are associated with the job title. The system can calculate a confidence score of the specific skill based on the textual features, the affinity score, and the skill frequency. Subsequently, the system can store, in the skills database, an association of the specific skill with the job posting when the confidence score transgresses a predetermined threshold (i.e., is above the predetermined threshold).")
Assigning a confidence score to each skill of the plurality of technical skills, the confidence score being based on a heuristically-derived skill level for each skill (Zhang: Paragraph 13, "The affinity score is accessed from the skills database. The system can determine a skill frequency associated with the specific skill. The skill frequency can be based on the specific skill being listed on a profile page of members that are associated with the job title. The system can calculate a confidence score of the specific skill based on the textual features, the affinity score, and the skill frequency. Subsequently, the system can store, in the skills database, an association of the specific skill with the job posting when the confidence score transgresses a predetermined threshold (i.e., is above the predetermined threshold).")
Based on the unified score for a particular skill exceeding a corresponding skill threshold, identifying the particular skill as a verified technical skill of the individual (Zhang: Paragraph 21, "Subsequently, the system can store, in the skills database, an association of the specific skill with the job posting when the confidence score transgresses a predetermined threshold (i.e., is above the predetermined threshold).")
Updating a data store with the verified skill of the individual (Zhang: Paragraph 47, "as later described in FIG. 3, when the confidence score for a specific skill being associated with a job is above a predetermined threshold, then the association is stored in the skills database 120. Additionally, the skills database 120 stores affinity scores 216, such as a title affinity score, an organization affinity score 127, a title at organization affinity score, a supertitle at organization affinity score, a function at organization affinity score, and a title at industry affinity score.")
And providing an indication of the verified technical skill of the individual to a further system (Zhang: Paragraph 79, "Additionally, the user interface 202 can present, on a display of a device of user 132, an indication that the job posting is associated with the specific skill.")
Zhang does not teach unifying of scores or neural networks; however, in analogous art of workforce trait determination Keen discloses the following:
Generating a unified score for each skill by aggregating confidence scores for a same skill across the plurality of data sources.  (Keen: Paragraph 50, “Candidate generation module 406 sends a final list of generated tasks, based on a comparison of various confidence scores associated with the generated tasks and personality traits, to remote device 402 for presentation to the user. In an additional embodiment, candidate generation module 406 also sends information about generated tasks, personality traits, and confidence scores to an information source quality control module 414.”; Paragraph 56, “In an embodiment, the cognitive system uses weightings such that a particularly important personality attribute for a requirement results in a higher weighting when assigning a score to each personality dimension. Likewise, the cognitive system uses weightings such that a less than particularly important personality attribute for a requirement results in a lower weighting when assigning a score to each personality dimension. For example, if the cognitive system weights a personality trait highly for a requirement, the cognitive system may select a team member with a high rating in that personality trait even if other candidates have higher ratings in personality traits with low ratings for the requirement. In an embodiment, the cognitive system will not weigh personality attributes and the cognitive system will consider each as important as any other personality attributes linked to a task.”) Examiner interprets the rating and weighting for the confidence scores to be equivalent to unifying the scores in view of applicant’s specification.
Training, by a training engine, using training data extracted by a content extractor from one or more online sources and data stores a neural network skills keyword model that identifies technical skills of individuals (Keen: Paragraph 18, “These algorithms extract features or attributes from a data source and use them for classification. For example, an aspect of various machine learning procedures is the acquisition of training data, which could include the use of supervised, unsupervised, or hybrid learning techniques. For example, the predictive models could include appropriate supervised learning algorithms (such as regression models, artificial neural networks, and support vector machines) and statistical classifiers, trained on data from the knowledge base, which can include objects presented to the classifier whose classes are known.”; Paragraph 51, “In an embodiment, training analysis takes the form of obtaining training candidate tasks and personality traits from user inputs using newly ingested information source 420 and then reviewing the quality of generated candidate tasks and personality traits. In an embodiment, NLP system 400 uses training candidate tasks and personality traits for either (1) reviewing or determining the quality or characteristics of an information source used to identify training candidate tasks and personality traits, (2) creating or refining machine learning models and routing paths usable by NLP system 400, or both. In an embodiment, once newly injected information source 420 meets a threshold level of confidence, it is combined with core information source 410 and used to generate tasks and personality traits based on input from users.”)
…based in part by applying the accessed data to the neural network-based skills keyword model (Keen: Paragraph 18, “the predictive models could include appropriate supervised learning algorithms (such as regression models, artificial neural networks, and support vector machines) and statistical classifiers, trained on data from the knowledge base, which can include objects presented to the classifier whose classes are known. Using predictive models enables the classifier to then identify the characteristics, models, and clusters according to class (e.g., by finding the cluster which most closely corresponds to the features extracted from the object).”)
Retraining the neural network-based skills keywords model using the verified technical skill of the individual as further training data (Keen: Paragraph 51, “In an embodiment, training analysis takes the form of obtaining training candidate tasks and personality traits from user inputs using newly ingested information source 420 and then reviewing the quality of generated candidate tasks and personality traits. In an embodiment, NLP system 400 uses training candidate tasks and personality traits for either (1) reviewing or determining the quality or characteristics of an information source used to identify training candidate tasks and personality traits, (2) creating or refining machine learning models and routing paths usable by NLP system 400, or both. In an embodiment, once newly injected information source 420 meets a threshold level of confidence, it is combined with core information source 410 and used to generate tasks and personality traits based on input from users.”)

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings Keen in order to improve the accuracy of verified skills via machine learning as taught by Keen (Keen: Paragraph 20, “For example, two team members could have the necessary language and technical skills to complete a task of writing a chapter of a book. Resources must be spent researching each candidate and determining which of the two or more qualified candidates would be better equipped to complete the task. It could be difficult for a human to sift through the data on the tasks to determine what personality traits are important for each task.”)
Claim(s) 2 –
	Zhang in view of Keen teach the limitations of claim 1
	Zhang does not explicitly disclose the following, however, Keen teaches;
Wherein the plurality of data sources comprises one or more of code repositories, document stores, and certification stores (Keen: Paragraph 43, “In an embodiment, data sources include one or more of: one or more data warehouses, one or more information corpora (e.g., information corpus 326), one or more data models, one or more multimedia files, and one or more document repositories. Information corpus 326 enables data storage and retrieval.”)

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings Keen in order to improve the accuracy of verified skills via machine learning as taught by Keen (Keen: Paragraph 20, “For example, two team members could have the necessary language and technical skills to complete a task of writing a chapter of a book. Resources must be spent researching each candidate and determining which of the two or more qualified candidates would be better equipped to complete the task. It could be difficult for a human to sift through the data on the tasks to determine what personality traits are important for each task.”)


Claim(s) 3 –
	Zhang in view of Keen teach the limitations of claims 1 and 2
	Zhang does not disclose the following, however, Keen teaches
Wherein the generating the unified score comprises applying a weight to the confidence score for a skill from a particular data source, the weight being higher for a score from the certification stores than from the code repositories and the document stores (Keen: Paragraph 50, “Candidate generation module 406 sends a final list of generated tasks, based on a comparison of various confidence scores associated with the generated tasks and personality traits, to remote device 402 for presentation to the user. In an additional embodiment, candidate generation module 406 also sends information about generated tasks, personality traits, and confidence scores to an information source quality control module 414.”; Paragraph 56, “In an embodiment, the cognitive system uses weightings such that a particularly important personality attribute for a requirement results in a higher weighting when assigning a score to each personality dimension. Likewise, the cognitive system uses weightings such that a less than particularly important personality attribute for a requirement results in a lower weighting when assigning a score to each personality dimension. For example, if the cognitive system weights a personality trait highly for a requirement, the cognitive system may select a team member with a high rating in that personality trait even if other candidates have higher ratings in personality traits with low ratings for the requirement. In an embodiment, the cognitive system will not weigh personality attributes and the cognitive system will consider each as important as any other personality attributes linked to a task.”) Examiner interprets the rating and weighting for the confidence scores to be equivalent to unifying the scores in view of applicant’s specification.

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings Keen in order to improve the accuracy of verified skills via machine learning as taught by Keen (Keen: Paragraph 20, “For example, two team members could have the necessary language and technical skills to complete a task of writing a chapter of a book. Resources must be spent researching each candidate and determining which of the two or more qualified candidates would be better equipped to complete the task. It could be difficult for a human to sift through the data on the tasks to determine what personality traits are important for each task.”)

Claim(s) 4 and 16 –
	Zhang in view of Keen teach the limitations of claims 1 and 15
	Zhang further disclose the following:
Wherein the verified technical skills comprise one or more of programming languages, technologies, technology fields, design patterns, or architectures (Zhang: Paragraph 31, “With some embodiments, these skills may include specific skills such as the ability to program in a particular programming language, such as Java or C++, or broader skills, such as the ability to program a computer, or specialized skills such as programming web-based applications. While reference is made to skills in the present disclosure, it will be understood by those skilled in the art with the benefit of the present disclosure, that the techniques taught herein are applicable to other concepts.”)

Claim(s) 5 –
	Zhang in view of Keen discloses the limitations of claim 1
	Zhang further discloses the following:
Identifying a skill of the plurality of technical skills based on the file extensions corresponding to the types of files regularly worked on by the individual Zhang: Paragraph 32, "a skills section of a member profile of a social networking service may be used. The skills section of the member profile may be a raw text (e.g., free-text) section that allows users to freely type in skills they possess, this information is generally referred to as unstructured information. Alternatively, in some other examples, the member profile skills section may be implemented as a list that allows users to choose a skill based upon structured data such as a predetermined listing of skills or, in other examples, the skills section may be implemented as some combination of unstructured data such as free-text and structured data such as a pre-determined list selection ... ")
Zhang does not disclose identifying types of files and documents, however, Keen discloses the following:
Identifying types of files regularly worked on by the individual (Keen: Paragraph 50, “candidate generation module 406 formulates queries (e.g., task inputs) from the output of analysis module 404 and then pass these queries on to a search module 408 which consults various resources (e.g., previous project data, task data repositories, personality trait repositories, etc.) to retrieve relevant documents. As used herein, documents refer to various types of written, printed, or electronic media (including passages, web-pages, database files, multimedia, etc.) that provide information or evidence… core information source refers to any document or group of documents that an NLP system could use to obtain preexisting tasks or personality traits and generate new tasks or personality traits from the list of preexisting tasks and preexisting personality traits… from the search results obtained by search module 408, candidate tasks and/or personality traits, which it then scores (e.g., with confidence scores) and ranks according to the comparability, as described in more detail below. Candidate generation module 406 sends a final list of generated tasks, based on a comparison of various confidence scores associated with the generated tasks and personality traits, to remote device 402 for presentation to the user.”)
Identifying file extensions corresponding to the types of files regularly worked on by the individual (Keen: Paragraph 43, “In an embodiment, data sources include one or more of: one or more data warehouses, one or more information corpora (e.g., information corpus 326), one or more data models, one or more multimedia files, and one or more document repositories. Information corpus 326 enables data storage and retrieval. In an embodiment, information corpus 326 is a storage mechanism that houses a standardized, consistent, clean, and integrated form of potential target documents (e.g., one of a statement of work, one or more documents of understanding, one or more requirements documents, one or more project plans, one or more emails, one or more instant messages, and one or more conversations at meetings, etc.). In an embodiment, information corpus 326 includes various data stores or data structures, such as a static data structure 326A, a social media data structure 326B, and an internet data structure 326C.”)

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings Keen in order to improve the accuracy of verified skills via machine learning as taught by Keen (Keen: Paragraph 20, “For example, two team members could have the necessary language and technical skills to complete a task of writing a chapter of a book. Resources must be spent researching each candidate and determining which of the two or more qualified candidates would be better equipped to complete the task. It could be difficult for a human to sift through the data on the tasks to determine what personality traits are important for each task.”)




Claim(s) 8 –
	Zhang in view of Keen teach the limitations of claim 1
	Zhang does not disclose the following, however, Keen teaches:
Wherein the extracting the plurality of technical skills comprises identifying a skill of the plurality for skills based on text in documents or fields accessed form a document store that the individual has worked on matching one or more keywords from a technical skill keywords model (Keen: Paragraph 50, “candidate generation module 406 formulates queries (e.g., task inputs) from the output of analysis module 404 and then pass these queries on to a search module 408 which consults various resources (e.g., previous project data, task data repositories, personality trait repositories, etc.) to retrieve relevant documents. As used herein, documents refer to various types of written, printed, or electronic media (including passages, web-pages, database files, multimedia, etc.) that provide information or evidence… core information source refers to any document or group of documents that an NLP system could use to obtain preexisting tasks or personality traits and generate new tasks or personality traits from the list of preexisting tasks and preexisting personality traits… from the search results obtained by search module 408, candidate tasks and/or personality traits, which it then scores (e.g., with confidence scores) and ranks according to the comparability, as described in more detail below. Candidate generation module 406 sends a final list of generated tasks, based on a comparison of various confidence scores associated with the generated tasks and personality traits, to remote device 402 for presentation to the user.”)
Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings Keen in order to improve the accuracy of verified skills via machine learning as taught by Keen (Keen: Paragraph 20, “For example, two team members could have the necessary language and technical skills to complete a task of writing a chapter of a book. Resources must be spent researching each candidate and determining which of the two or more qualified candidates would be better equipped to complete the task. It could be difficult for a human to sift through the data on the tasks to determine what personality traits are important for each task.”)

Claim(s) 11 –
	Zhang in view of Keen teaches the limitations of claim 1
	Zhang further discloses the following:
Wherein the generating the unified score comprises taking an average of the confidence scores for the same skill across the plurality of data sources. (Zhang: Paragraph 76, “the confidence score can be an average of the affinity score from operation 340 and the skill frequency score from operation 350. In some instances, the confidence score can be calculated using the textual features. For example, the textual features can indicate the number of instances that the specific skill is mentioned in the job title section (i.e., job title mentions), the number of instances that the specific skill is mentioned in the job description section (i.e., job description mentions), and the number of instances that the specific skill is mentioned in the desired skill section (i.e., desired skills mentions). For example, the confidence score can range from 0-100. A higher score can be associated with the specific skill being more likely to be associated with the job posting than another job posting having a lower score.”)

Claim(s) 12 and 17 –
	Zhang in view of Keen teach the limitations of claims 1 and 15
	Zhang further discloses the following:
Receiving a search request for individuals having the verified technical skill (Zhang: Paragraph 23, "when recruiter searches for potential hiring candidates, the profile pages of members that have the desired skills are presented in real-time to the recruiter. Furthermore, the skills database can include a skill quality metric that can deliver more insights about the skill of the member or the skill associated with a job.")
Searching the data store for individuals having the verified technical skill (Zhang: Paragraph 36, "the user 152 can be a recruiter that has listed a job posting and is searching for a potential job applicant for the job posting. The skill determination system can match the job applicant with the recruiter using the determined skill of the job posting ... ")
Ranking the individuals based on the unified score for each of the individuals having the verified technical skill and (Zhang: Paragraph 22, "the job postings are ranked further based on the likelihood that the member has the skills associated with the job. By presenting job postings that are more tailored to each member, a member can save time and resources by applying for jobs that are more aligned with the member's skillset")
Causing display of a result of the ranking (Zhang: Paragraph 80, "the user interface 202 presents an ideal job candidate to the recruiter based on the job posting being associated with the specific skill, and the job candidate possessing the specific skill. Additionally, the skills database 120 can include a ranking system for each member possessing the specific skill, so the ideal job candidate can be the member having the highest ranking score, or a ranking score that is higher than a predetermined threshold.")

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0121880 A1) in view of Keen (US 2018/0341903 A1) and Briggs (US 2016/0179812 A1)

Claim(s) 6 –
	Zhang in view of Keen teach the limitations of claim 1
	Zhang does not disclose the following, however, Keen teaches the limitation below:
… the neural network-based skills keyword model…(Keen: Paragraph 18, “the predictive models could include appropriate supervised learning algorithms (such as regression models, artificial neural networks, and support vector machines) and statistical classifiers, trained on data from the knowledge base, which can include objects presented to the classifier whose classes are known. Using predictive models enables the classifier to then identify the characteristics, models, and clusters according to class (e.g., by finding the cluster which most closely corresponds to the features extracted from the object).”)
	Zhang in view of Keen do not explicitly disclose the following, however, Briggs discloses the following:
accessing data associated with the individual comprises accessing one or more code repositories having code written by the individual; and (Briggs: Paragraph 50, “ome embodiments of the present invention may include one, or more, of the following features, characteristics and/or advantages: (i) analyzing a code base to identify experts for each function (and its related functions); (ii) identifying single ownership “bottlenecks”; (iii) warning users of at-risk code (for example, in relation to a code owner's upcoming unavailability); (iv) providing ownership/expertise information and availability metrics within function metadata; (v) providing clear expert rankings in context; (vi) identifying the best person to consult if a code owner is unavailable; (vii) identifying the need for training a “backup” expert on a given function; and/or (viii) determining the risk/importance of code functions based upon the availability of their authors and/or experts.”)
the extracting the plurality of technical skills comprises processing the code through…to identify one or more skills of the plurality of technical skills based on text of the code repository matching one or more keywords from the neural network-based skill keywords model, the code repository comprising code and commit history. (Briggs: Paragraph 54, “The associated skill relationships from derived functions (see (iii) in the preceding paragraph) help to identify additional persons who may have knowledge of a particular functional component (with varying levels of “expertise”). Generally speaking, individuals who have written/used code for a parent component or a child component of a particular functional component have exposure to code that is likely similar to the code of the functional component (for example, a general API function that has been applied to a specific scenario). Similarly, individuals who have previously made changes to the functional component have written code that is likely similar (or at least accomplishes similar goals) to the current code in the functional component.”)

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. Briggs teaches a method of identifying individuals with knowledge or skills surrounding codes and libraries based on previous interactions. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Keen with the teachings of Briggs to ensure appropriate individuals with specified skills are chosen for tasks as taught by Briggs (Briggs: Paragraph 4, “As such, if a particular piece of code needs to be revised, explained, and/or understood, users are able to identify and contact the person who most recently changed the code.”)


Claim(s) 7 –
	 Zhang in view of Keen teach the limitations of claim 1
	Zhang in view of Keen do not explicitly disclose the following, however, Briggs discloses the following:
identifying package dependencies from files worked on by the individual, the package dependencies indicating types of libraries or application programming interfaces (APIs) used by the individual for the files; (Briggs: Paragraph 54, “The associated skill relationships from derived functions (see (iii) in the preceding paragraph) help to identify additional persons who may have knowledge of a particular functional component (with varying levels of “expertise”). Generally speaking, individuals who have written/used code for a parent component or a child component of a particular functional component have exposure to code that is likely similar to the code of the functional component (for example, a general API function that has been applied to a specific scenario). Similarly, individuals who have previously made changes to the functional component have written code that is likely similar (or at least accomplishes similar goals) to the current code in the functional component”)
and identifying a skill of the plurality of technical skills based on the individual being familiar with one or more of the types of libraries or APIs (Briggs: Paragraph 41, “In other embodiments, the knowledge score may be affected by whether other people have identified a person as an “expert” in the functional component (for example, by mentioning the person as an expert in the “comments” of the functional component's source code). In still other embodiments, program 300 may consult a skills bank or a known competencies database to determine whether a person is an expert (for example, by scanning the person's résumé).”; Paragraph 54, “The associated skill relationships from derived functions (see (iii) in the preceding paragraph) help to identify additional persons who may have knowledge of a particular functional component (with varying levels of “expertise”). Generally speaking, individuals who have written/used code for a parent component or a child component of a particular functional component have exposure to code that is likely similar to the code of the functional component (for example, a general API function that has been applied to a specific scenario). Similarly, individuals who have previously made changes to the functional component have written code that is likely similar (or at least accomplishes similar goals) to the current code in the functional component”)

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. Briggs teaches a method of identifying individuals with knowledge or skills surrounding codes and libraries based on previous interactions. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Keen with the teachings of Briggs to ensure appropriate individuals with specified skills are chosen for tasks as taught by Briggs (Briggs: Paragraph 4, “As such, if a particular piece of code needs to be revised, explained, and/or understood, users are able to identify and contact the person who most recently changed the code.”)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0121880 A1) in view of Keen (US 2018/0341903 A1) and Bencke (US 2014/0323211 Al)

Claim(s) 9 –
	Zhang in view of Keen teach the limitations of claim 1
	Zhang in view of Keen do not disclose the following, however, Bencke teaches the following:
wherein the extracting the plurality of technical skills comprises identifying, from data accessed from a certification store, a skill of the plurality of technical skills based on the individual having completed a training course associated with the skill. (Bencke: Paragraph 53, "The tasking system 110 may have access to information from the external user profile and may aggregate information from the external user profile with the user profile on the tasking system 110. Each external system may provide different information about the user. For example, FACEBOOK may provide information about interests, relationships, and education history while LINKED IN may provide employment history, certifications, and skills.": Paragraph 59, "The assignment module 140 may give users access to a task after the user successfully completes the training and qualification for a task. The assignment module 140 is further described with FIGS. 5 and 6.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. Bencke teaches a method for using machine learning to extract information regarding user skill for efficient task assignment. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Keen with the teachings of Bencke to ensure appropriate task assignment as taught by Bencke (Bencke: Paragraph 57, "It is noted that a benefit of the configuration of the prediction module 130 may include, for example, identifying the fewest numbers of users to complete a task quickly and efficiently, thereby saving resources while maintaining high accuracy")

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. as being unpatentable over Zhang (US 2018/0121880 A1) in view of Keen (US 2018/0341903 A1) and Rao (US 2015/0317610 Al)

Claim(s) 10 and 18 –
	Zhang in view of Keen teach the limitations of claims 1 and 15
	Zhang in view of Keen does not disclose the following, however, Rao teaches the limitations below:
wherein the providing the indication of the verified technical skill comprises: causing presentation of an indication that the verified technical skill is verified on a webpage associated with the individual on a social network site; or causing an automatic update to a webpage associated with the individual on a social network site to include an indication of the verified technical skill. (Rao: Paragraph 341, "After information about credentials and their respective attributes is identified at act 2108, process 2100 proceeds to act 2110 where the obtained information is used to update a person's profile. Updating a profile may include generating a profile to include the information obtained from the person's resume or editing an existing profile to reflect the information obtained from the person's resume.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. Rao teaches a method for obtaining information from a resume to update an online profile. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Keen with the teachings of Rao to improving searches for individuals possessing various identified skills as taught by Rao (Rao: Paragraph 344, "The inventors have developed techniques for generating improved search queries based on information associated with a job for which candidates are sought. .. ")

Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0121880 A1) in view of Keen (US 2018/0341903 A1) and Crow (US 2005/0080656 Al)

Claim(s) 13 and 19 –
Zhang in view of Keen teach the limitations of claims 1 and 15
	Zhang in view of Keen do not disclose the following, however, Crow discloses the following:
comprising deriving a skill set for a group of individuals that the individual is a member of, the derived skill set including the verified technical skills of the group of individuals. (Crow: Paragraph 259, "Several skill, role, experience or education requirements can be placed together into a group. When grouped in this way, the match engine can look for candidates who meet the requirements in the same job experience. For example, if the requirement called for candidates who had the role "Product Manager" and had worked in the "Entertainment" industry then it would match a candidate who had been a Product Manager at the Disney Corporation (i.e., a company in the entertainment industry), but it would not match a candidate who had been a Product Manager for Microsoft Corporation and in a different job had been a Software Engineer for Disney.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Keen with the teachings of Crow to improve the accuracy of matches of individuals to skills as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Claim(s) 14 –
Zhang in view of Keen and Crow teach the limitations of claims 1 and 13
	Zhang in view of Keen do not disclose the following, however, Crow discloses the following:
receiving a search request for skills associated with the group; and in response to the search request, causing presentation of the derived skills for the group. (Crow: Paragraph 259, "Several skill, role, experience or education requirements can be placed together into a group. When grouped in this way, the match engine can look for candidates who meet the requirements in the same job experience. For example, if the requirement called for candidates who had the role "Product Manager" and had worked in the "Entertainment" industry then it would match a candidate who had been a Product Manager at the Disney Corporation (i.e., a company in the entertainment industry), but it would not match a candidate who had been a Product Manager for Microsoft Corporation and in a different job had been a Software Engineer for Disney.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Keen teaches a method for analyzing internal data, files, and tasks to apply a machine learning model and assign confidence to various traits of an individual. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Keen with the teachings of Crow to improve the accuracy of matches of individuals to skills as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McCord (US RE45959 E)
Das (US 2019/0325398 A1)
Cicio (US 2019/0122161 A1)
Liang (US 2017/0308792 A1)
McConnell (US 2014/0282098 A1)
McCord (US 2004/0083195 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624